Exhibit 10.2
 
 


 
 
FORM OF SALE AGREEMENT
 




among
 




EFCAR, LLC
Purchaser
 




EXETER FINANCE LLC
Representation Provider
 



and
 




EXETER FLOW INTERMEDIARY TRUST
Seller
 
















Dated as of August 31, 2020
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE 1.
DEFINITIONS
1
     
SECTION 1.1
General
1
SECTION 1.2
Specific Terms
1
SECTION 1.3
Usage of Terms
2
SECTION 1.4
[Reserved]
3
SECTION 1.5
No Recourse
3
SECTION 1.6
Action by or Consent of Noteholders and Certificateholders
3
     
ARTICLE 2.
CONVEYANCE OF THE EFIT RECEIVABLES AND THE EFIT OTHER CONVEYED PROPERTY
3
     
SECTION 2.1
Conveyance of the EFIT Receivables and the EFIT Other Conveyed Property
3
     
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
4
     
SECTION 3.1
Representations and Warranties of Seller
4
SECTION 3.2
Representations and Warranties of Purchaser
6
SECTION 3.3
Representations and Warranties of Representation Provider
8
     
ARTICLE 4.
COVENANTS OF SELLER
12
     
SECTION 4.1
Protection of Title of Purchaser
12
SECTION 4.2
Other Liens or Interests
13
SECTION 4.3
Costs and Expenses
14
     
ARTICLE 5.
REPURCHASES
14
     
SECTION 5.1
Repurchase of EFIT Receivables Upon Breach of Warranty
14
SECTION 5.2
Reassignment of Purchased EFIT Receivables
14
SECTION 5.3
Waivers
15
     
ARTICLE 6.
MISCELLANEOUS
15
     
SECTION 6.1
Liabilities of Seller and Representation Provider
15
SECTION 6.2
Merger or Consolidation of Seller, Representation Provider or Purchaser
15
SECTION 6.3
Limitation on Liability of Seller, Representation Provider and Others
16
SECTION 6.4
Seller and Representation Provider May Own Notes or Certificates
16
SECTION 6.5
Amendment
16
SECTION 6.6
Notices
17
SECTION 6.7
Severability of Provisions
18
SECTION 6.8
Intention of the Parties
18
SECTION 6.9
Governing Law; Jurisdiction
19
SECTION 6.10
Waiver of Jury Trial
19
SECTION 6.11
Counterparts
19



i

--------------------------------------------------------------------------------

SECTION 6.12
Subsequent Conveyance of the EFIT Receivables and the EFIT Other Conveyed
Property
19
SECTION 6.13
Nonpetition Covenant
20





SCHEDULES
 

Schedule A —
Schedule of EFIT Receivables

Schedule B —
Representations and Warranties from the Representation Provider as to the EFIT
Receivables

 


 


ii

--------------------------------------------------------------------------------





SALE AGREEMENT
 
THIS SALE AGREEMENT, dated as of August 31, 2020, executed among EFCAR, LLC, a
Delaware limited liability company, as purchaser (“Purchaser”), Exeter Flow
Intermediary Trust, a Delaware statutory trust, as Seller (“Seller”) and Exeter
Finance LLC, a Delaware limited liability company, as Representation Provider
(“Representation Provider”).
 
W I T N E S S E T H :
 
WHEREAS Exeter Flow Trust-1 has previously purchased the EFIT Receivables and
EFIT Other Conveyed Property, among other things, pursuant to the Whole Loan
Sale and Servicing Agreement dated as of March 26, 2018 (as modified,
supplemented, restated or otherwise amended from time to time, the “Whole Loan
Sale and Servicing Agreement”), among Exeter Finance LLC, as seller and as
servicer, Exeter Flow Trust-1, as purchaser, and Wells Fargo Bank, National
Association, as backup servicer and as account bank;
 
WHEREAS the Seller will purchase the EFIT Receivables and EFIT Other Conveyed
Property pursuant to the Sale Agreement dated as of August 31, 2020 (the “EFIT
Sale Agreement”), by and between Exeter Flow Trust-1, as seller, and the Seller,
as purchaser;
 
WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the EFIT Receivables
and EFIT Other Conveyed Property.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser, Seller and Representation Provider,
intending to be legally bound, hereby agree as follows:
 
ARTICLE 1.


DEFINITIONS
 
SECTION 1.1  General.  The specific terms defined in this Article include the
plural as well as the singular.  The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement.  Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement, dated as of August 31, 2020 (the
“Sale and Servicing Agreement”), by and among EFCAR, LLC, as seller, Exeter
Finance LLC, in its individual capacity and as Servicer, Exeter Automobile
Receivables Trust 2020-3, as Issuer, Exeter Holdings Trust 2020-3, as Holding
Trust, and Wells Fargo Bank, National Association, as Backup Servicer and as
Indenture Trustee.
 
SECTION 1.2  Specific Terms.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
 

--------------------------------------------------------------------------------

“Agreement” means this Sale Agreement and all amendments hereof and supplements
hereto.
 
“Closing Date” means September 23, 2020.
 
“Contract” means a motor vehicle retail installment sale contract or promissory
note.
 
“EFIT Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8).
 
“EFIT Receivables” means the Contracts listed on Schedule A attached hereto
(which Schedule may be in the form of microfiche or a disk).
 
“Indenture Trustee” means Wells Fargo Bank, National Association, as indenture
trustee and any successor indenture trustee appointed and acting pursuant to the
Indenture.
 
“Issuer” means Exeter Automobile Receivables Trust 2020-3.
 
“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.
 
“Related Documents” means the Notes, the Certificates, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Asset Representations
Review Agreement, the Trust Agreement, the Holding Trust Agreement, the Lockbox
Account Agreement, the Purchase Agreement, the Contribution Agreement and the
Underwriting Agreement.  The Related Documents to be executed by any party are
referred to herein as “such party’s Related Documents,” “its Related Documents”
or by a similar expression.
 
“Repurchase Event” means the occurrence of a breach of any of the Representation
Provider’s representations and warranties set forth in Section 3.3(a).
 
“Sale Agreement Collateral” has the meaning specified in Section 6.8.
 
“Sale and Servicing Agreement” has the meaning specified in Section 1.1.
 
“Schedule of EFIT Receivables” means the Contracts sold and transferred pursuant
to this Agreement which is attached hereto as Schedule A.
 
“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.
 
SECTION 1.3  Usage of Terms.  With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale
 
2

--------------------------------------------------------------------------------

and Servicing Agreement; references to Persons include their permitted
successors and assigns; and the terms “include” or “including” mean “include
without limitation” or “including without limitation.”
 
SECTION 1.4  [Reserved].
 
SECTION 1.5  No Recourse.  Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer, director or manager, as such, of Seller, or of
any predecessor or successor of Seller.
 
SECTION 1.6  Action by or Consent of Noteholders and Certificateholders. 
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholders, such provision shall
be deemed to refer to the Noteholder or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding the date on which such
action is to be taken, or consent given, by Noteholders or Certificateholders. 
Solely for the purposes of any action to be taken, or consented to, by
Noteholders or Certificateholders, any Note or Certificate registered in the
name of the Seller or any Affiliate thereof shall be deemed not to be
outstanding; provided, however, that, solely for the purpose of determining
whether the Indenture Trustee is entitled to rely upon any such action or
consent, only Notes or Certificates which the Owner Trustee or the Indenture
Trustee, respectively, knows to be so owned shall be so disregarded.
 
ARTICLE 2.

CONVEYANCE OF THE EFIT RECEIVABLES
AND THE EFIT OTHER CONVEYED PROPERTY
 
SECTION 2.1  Conveyance of the EFIT Receivables and the EFIT Other Conveyed
Property.
 
(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “EFIT Receivables and the EFIT Other
Conveyed Property”):
 
(1) the EFIT Receivables and all moneys received thereon after the Cutoff Date;
 
(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the EFIT Receivables and any other interest of the Seller in such Financed
Vehicles;
 
(3) any proceeds and the right to receive proceeds with respect to the EFIT
Receivables from claims on any physical damage, credit life or disability
insurance
 
3

--------------------------------------------------------------------------------

policies covering Financed Vehicles or Obligors and any proceeds from the
repossession or liquidation of the EFIT Receivables;
 
(4) any proceeds from any EFIT Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;
 
(5) all rights under any Service Contracts on the related Financed Vehicles;
 
(6) the related Receivable Files;
 
(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (1) through (6); and
 
(8) all proceeds and investments with respect to items (1) through (7).
 
It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the EFIT Receivables
and the EFIT Other Conveyed Property from Seller to Purchaser, conveying good
title thereto free and clear of any Liens, and the beneficial interest in and
title to the EFIT Receivables and the EFIT Other Conveyed Property shall not be
part of Seller’s estate in the event of the filing of a bankruptcy petition by
or against Seller under any bankruptcy or similar law.
 
(b) Simultaneously with the conveyance of the EFIT Receivables and the EFIT
Other Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to
or upon the order of Seller consideration equal to the fair market value of the
EFIT Receivables sold by Seller, consisting of (i) cash payable by wire transfer
of immediately available funds and (ii) the remainder as Certificates
(representing a portion of the equity in the Issuer).
 
ARTICLE 3.

REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1  Representations and Warranties of Seller.  Seller makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the EFIT Receivables and
the EFIT Other Conveyed Property and in transferring the EFIT Receivables and
the EFIT Other Conveyed Property to the Issuer under the Sale and Servicing
Agreement.  Such representations are made as of the execution and delivery of
this Agreement, but shall survive the sale, transfer and assignment of the EFIT
Receivables and the EFIT Other Conveyed Property hereunder, the sale, transfer
and assignment thereof by Purchaser to the Issuer under the Sale and Servicing
Agreement, the contribution thereof by the Issuer to the Holding Trust pursuant
to the Contribution Agreement, and the pledge thereof by the Holding Trust to
the Indenture Trustee under the Indenture.  Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this
 
4

--------------------------------------------------------------------------------

Agreement and that the Indenture Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Indenture Trustee’s own name on behalf of
the Noteholders.
 
(a) Organization and Good Standing.  Seller has been duly organized and is
validly existing as a Delaware statutory trust in good standing under the laws
of the State of Delaware, with power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own and sell the EFIT Receivables and the
EFIT Other Conveyed Property to be transferred to Purchaser.
 
(b) Due Qualification.  Seller is duly qualified to do business as a foreign
statutory trust, is in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualification.
 
(c) Power and Authority.  Seller has the power and authority to execute and
deliver this Agreement and to carry out its terms; Seller has full power and
authority to sell and assign the EFIT Receivables and the EFIT Other Conveyed
Property to be sold and assigned to and deposited with Purchaser hereunder and
has duly authorized such sale and assignment to Purchaser by all necessary
corporate action; and the execution, delivery and performance of this Agreement
has been duly authorized by Seller by all necessary corporate action.
 
(d) No Consent Required.  Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement, except for such
as have been obtained, effected or made.
 
(e) Valid Sale; Binding Obligations.  This Agreement has been duly executed and
delivered, shall effect a valid sale, transfer and assignment of the EFIT
Receivables and the EFIT Other Conveyed Property to the Purchaser, enforceable
against Seller and creditors of and purchasers from Seller; and this Agreement
constitutes legal, valid and binding obligations of Seller enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
 
(f) No Violation.  The consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms of this Agreement, shall not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice, lapse of time or both) a default under, the
certificate of trust or trust agreement of Seller, or any indenture, agreement,
mortgage, deed of trust or other instrument to which Seller is a party or by
which it is bound, or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement,
 
5

--------------------------------------------------------------------------------

mortgage, deed of trust or other instrument, other than this Agreement, the Sale
and Servicing Agreement and the Indenture, or violate any law, order, rule or
regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Seller or any of its properties.
 
(g) No Proceedings.  There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the EFIT Receivables and
the EFIT Other Conveyed Property hereunder or under the Sale and Servicing
Agreement.
 
(h) Solvency.  The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the EFIT Receivables, nor does the Seller
anticipate any pending insolvency.
 
(i) True Sale.  The EFIT Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.
 
(j) Chief Executive Office and Principal Place of Business.  As of the Closing
Date, the chief executive office and principal place of business of Seller is
located at c/o Wilmington Trust, National Association, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration.
 
SECTION 3.2  Representations and Warranties of Purchaser.  Purchaser makes the
following representations and warranties as of the date hereof and as of the
Closing Date, on which Seller relies in selling, assigning, transferring and
conveying the EFIT Receivables and the EFIT Other Conveyed Property to Purchaser
hereunder.  Such representations are made as of the execution and delivery of
this Agreement, but shall survive the sale, transfer and assignment of the EFIT
Receivables and the EFIT Other Conveyed Property hereunder, the sale, transfer
and assignment thereof by Purchaser to the Issuer under the Sale and Servicing
Agreement, the contribution thereof by the Issuer to the Holding Trust pursuant
to the Contribution Agreement, and the pledge thereof by the Holding Trust to
the Indenture Trustee under the Indenture.
 
(a) Organization and Good Standing.  Purchaser has been duly organized and is
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and
has, full power, authority and legal right to acquire and own the EFIT
Receivables and the EFIT Other Conveyed Property, and to
 
6

--------------------------------------------------------------------------------

transfer the EFIT Receivables and the EFIT Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.
 
(b) Due Qualification.  Purchaser is duly qualified to do business as a foreign
limited liability company, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the EFIT
Receivables or the EFIT Other Conveyed Property, and to transfer the EFIT
Receivables and the EFIT Other Conveyed Property to the Issuer pursuant to the
Sale and Servicing Agreement, or the validity or enforceability of the EFIT
Receivables and the EFIT Other Conveyed Property or to perform Purchaser’s
obligations hereunder and under the Purchaser’s Related Documents.
 
(c) Power and Authority.  Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the EFIT Receivables and the EFIT Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.
 
(d) No Consent Required.  Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.
 
(e) Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.
 
(f) No Violation.  The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of formation or limited
liability company agreement of Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which Purchaser is a party or by which Purchaser is bound or to
which any of its properties are subject, or result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
this Agreement, the Sale and Servicing Agreement and the Indenture), or violate
any law, order, rule or regulation, applicable to Purchaser or its properties,
of any federal or state regulatory body, any court, administrative agency, or
other governmental instrumentality having jurisdiction over Purchaser or any of
its properties.
 
7

--------------------------------------------------------------------------------

(g) No Proceedings.  There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:  (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii) seeking any determination
or ruling that might materially and adversely affect the performance by
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents or (iv) that may adversely affect the
federal or state income tax attributes of, or seeking to impose any excise,
franchise, transfer or similar tax upon, the transfer and acquisition of the
EFIT Receivables and the EFIT Other Conveyed Property hereunder or the transfer
of the EFIT Receivables and the EFIT Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.
 
In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.  Seller and Purchaser agree that damages will not be an adequate remedy
for such breach and that this covenant may be specifically enforced by
Purchaser, Issuer or by the Indenture Trustee on behalf of the Noteholders and
Owner Trustee on behalf of the Certificateholders.
 
SECTION 3.3  Representations and Warranties of Representation Provider.  The
Representation Provider makes the following representations and warranties as of
the date hereof and as of the Closing Date on which Purchaser relies in
purchasing the EFIT Receivables and the EFIT Other Conveyed Property and in
transferring the EFIT Receivables and the EFIT Other Conveyed Property to the
Issuer under the Sale and Servicing Agreement.  Such representations are made as
of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the EFIT Receivables and the EFIT Other Conveyed
Property hereunder, the sale, transfer and assignment thereof by Purchaser to
the Issuer under the Sale and Servicing Agreement, the contribution thereof by
the Issuer to the Holding Trust pursuant to the Contribution Agreement, and the
pledge thereof by the Holding Trust to the Indenture Trustee under the
Indenture.  Any inaccuracy in any of such representations or warranties shall be
deemed not to constitute a breach of such representations or warranties if such
inaccuracy does not affect the ability of the Issuer to receive and retain
payment in full on such EFIT Receivable.  Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Indenture Trustee will thereafter be entitled to enforce this Agreement
against the Representation Provider in the Indenture Trustee’s own name on
behalf of the Noteholders.
 
(a) Schedule of Representations.  The representations and warranties set forth
on the Schedule of Representations with respect to the EFIT Receivables are true
and correct.
 
8

--------------------------------------------------------------------------------

(b) Organization and Good Standing.  Representation Provider has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is currently conducted.
 
(c) Due Qualification.  Representation Provider is duly qualified to do business
as a foreign limited liability company, is in good standing, and has obtained
all necessary licenses and approvals in all jurisdictions in which the ownership
or lease of its property or the conduct of its business requires such
qualification.
 
(d) Power and Authority.  Representation Provider has the power and authority to
execute and deliver this Agreement and its Related Documents and to carry out
its terms and their terms, respectively; and the execution, delivery and
performance of this Agreement has been duly authorized by Representation
Provider by all necessary corporate action.
 
(e) No Consent Required.  Representation Provider is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the Related Documents, except for such as have been obtained,
effected or made.
 
(f) Valid Sale; Binding Obligations.  This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the EFIT Receivables and the EFIT Other Conveyed
Property to the Purchaser, enforceable against Seller and creditors of and
purchasers from Seller; and this Agreement constitute legal, valid and binding
obligations of Representation Provider enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
 
(g) No Violation.  The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Representation Provider, or any indenture, agreement, mortgage, deed
of trust or other instrument to which Representation Provider is a party or by
which it is bound, or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, other than this Agreement, the Sale
and Servicing Agreement and the Indenture, or violate any law, order, rule or
regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Representation Provider or any of its properties.
 
9

--------------------------------------------------------------------------------

(h) No Proceedings.  There are no proceedings or investigations pending or, to
Representation Provider’s knowledge, threatened against Representation Provider,
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over Representation Provider or
its properties (i) asserting the invalidity of this Agreement or any of the
Related Documents, (ii) seeking to prevent the issuance of the Notes or the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Representation Provider of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the EFIT Receivables and the EFIT Other Conveyed Property
hereunder or under the Sale and Servicing Agreement.
 
(i) Solvency.  The Representation Provider is not insolvent, nor does the
Representation Provider anticipate any pending insolvency.
 
(j) Chief Executive Office and Principal Place of Business.  As of the Closing
Date, the chief executive office and principal place of business of Seller is
located at c/o Wilmington Trust, National Association, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration.
 
(k) Schedule of EFIT Receivables.  The information set forth in the Schedule of
EFIT Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.
 
(l) Adverse Selection.  No selection procedures adverse to the Noteholders were
utilized in selecting the EFIT Receivables from those receivables owned by
Exeter Flow Trust-1 which met the selection criteria set forth in this
Agreement.
 
(m) Chattel Paper.  The EFIT Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of New York and Delaware.
 
(n) One Original.  There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract.  With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Custodian in the case of an addition or amendment of an
identified assignee and other than a revision that is readily identifiable as an
authorized or unauthorized revision) and (b) has been communicated to and is
maintained by or on behalf of the Custodian, solely for the benefit of the
Indenture Trustee.
 
(o) Not an Authoritative Copy.  With respect to Contracts that are “electronic
chattel paper”, each copy of the authoritative copy and any copy of a copy are
readily identifiable as copies that are not the authoritative copy.
 
10

--------------------------------------------------------------------------------

(p) Revisions.  With respect to Contracts that are “electronic chattel paper”,
the related EFIT Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Custodian and (b) all revisions of the authoritative copy of each such
Contract must be readily identifiable as an authorized or unauthorized revision.
 
(q) Pledge or Assignment.  With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Custodian.
 
(r) Contract Possession.  With respect to any EFIT Receivables that constitute
tangible chattel paper, (a) the fully executed original Contracts (which may
contain electronic, facsimile or manual signatures) are in the possession of the
Custodian and the Indenture Trustee has received a Custodian’s Acknowledgment
(as defined in the Custodian Agreement) from the Custodian that the Custodian is
holding such fully executed original Contracts solely on behalf and for the
benefit of the Indenture Trustee, as pledgee of the Issuer or (b) the Custodian
received possession of such fully executed original Contracts after the
Indenture Trustee received a Custodian’s Acknowledgment (as defined in the
Custodian Agreement) from the Custodian that the Custodian is acting solely as
agent of the Indenture Trustee, as pledgee of the Issuer.
 
(s) Security Interest in Financed Vehicle.  This Agreement creates a valid and
continuing security interest (as defined in the UCC) in the EFIT Receivables in
favor of the Purchaser, which security interest is prior to all other Liens, and
is enforceable as such against creditors of and purchasers from the Seller. 
Immediately after the sale, transfer and assignment thereof by the Seller to the
Purchaser, each EFIT Receivable will be secured by an enforceable and perfected
first priority security interest in the Financed Vehicle in favor of the
Purchaser as secured party, which security interest is prior to all other Liens
upon and security interests in such Financed Vehicle which now exist or may
hereafter arise or be created (except, as to priority, for any lien for taxes,
labor or materials affecting a Financed Vehicle).
 
(t) All Filings Made.  Seller has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate financing statements in
the proper filing office in the State of Delaware under applicable law in order
to perfect the security interest in the EFIT Receivables granted to the
Purchaser hereunder.
 
(u) No Impairment.  Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully
 
11

--------------------------------------------------------------------------------

released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
EFIT Receivables.  The Seller has not authorized the filing of and is not aware
of any financing statements against the Seller that include a description of
collateral covering the EFIT Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated.  The Seller is not aware of any judgment, ERISA or tax lien
filings against it.
 
(v) Lockbox Account.  Each Obligor has been, or will be, directed to make all
payments on their related EFIT Receivable to the Lockbox Bank for deposit into
the Lockbox Account.
 
(w) Perfection.  The Seller has taken all steps necessary to perfect its
security interest against the related Obligors in the property securing the EFIT
Receivables.
 
ARTICLE 4.

COVENANTS OF SELLER
 
SECTION 4.1 Protection of Title of Purchaser.
 
(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the EFIT Receivables and
the EFIT Other Conveyed Property being sold by it to Purchaser as collateral,
with the office of the Secretary of State of the State of Delaware and in such
other locations as Purchaser shall have required.  From time to time thereafter,
Seller shall authorize and file such financing statements and cause to be
authorized and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of Purchaser under this Agreement in the EFIT Receivables and the
EFIT Other Conveyed Property and in the proceeds thereof.  Seller shall deliver
(or cause to be delivered) to Purchaser and the Indenture Trustee file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.  In the event that Seller fails to perform
its obligations under this subsection, Purchaser, Issuer or the Indenture
Trustee may do so, at the expense of the Seller.  In furtherance of the
foregoing, the Seller hereby authorizes the Purchaser, the Issuer or the
Indenture Trustee to file a record or records (as defined in the applicable
UCC), including, without limitation, financing statements, in all jurisdictions
and with all filing offices as the Purchaser or the Issuer may determine, in its
sole discretion, are necessary or advisable to perfect the security interest
granted to the Purchaser pursuant to Section 6.8 of this Agreement.  Such
financing statements may describe the collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.  The
Indenture Trustee shall not be obligated to file any such records (including,
without limitation, financing statements) except upon written instruction from
the Seller or the Issuer.
 
12

--------------------------------------------------------------------------------

(b) Seller shall not change its name, identity, state of formation or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed by Seller (or by Purchaser, Issuer or the
Indenture Trustee on behalf of Seller) in accordance with paragraph (a) above
seriously misleading within the meaning of §9-506 of the applicable UCC, unless
they shall have given Purchaser, Issuer and the Indenture Trustee at least 60
days’ prior written notice thereof, and shall promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.
 
(c) Seller shall give Purchaser, the Issuer and the Indenture Trustee at least
60 days prior written notice of any relocation that would result in a change of
the location of the debtor within the meaning of Section 9-307 of the applicable
UCC.  Seller shall at all times maintain (i) each office from which it services
EFIT Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.
 
(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each EFIT Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such EFIT Receivable, including payments and recoveries made and
payments owing (and the nature of each) and (ii) reconciliation between payments
or recoveries on (or with respect to) each EFIT Receivable and the Principal
Balance as of the Cutoff Date.  Seller shall maintain its computer systems so
that, from and after the time of sale under this Agreement of the EFIT
Receivables to Purchaser, the conveyance of the EFIT Receivables by Purchaser to
the Issuer and the contribution of the EFIT Receivables by the Issuer to the
Holding Trust, Seller’s master computer records (including archives) that shall
refer to an EFIT Receivable indicate clearly that such EFIT Receivable has been
sold to Purchaser, has been conveyed by Purchaser to the Issuer and has been
contributed by the Issuer to the Holding Trust.  Indication of the Holding
Trust’s ownership of an EFIT Receivable shall be deleted from or modified on
Seller’s computer systems when, and only when, the EFIT Receivable shall become
a Purchased Receivable or shall have been paid in full pursuant to the terms of
the Sale and Servicing Agreement.
 
(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any EFIT Receivable (other than an EFIT Receivable that
is a Purchased Receivable), shall indicate clearly that such EFIT Receivable has
been sold to Purchaser, sold by Purchaser to Issuer, contributed by the Issuer
to the Holding Trust, and is owned by the Holding Trust.
 
SECTION 4.2  Other Liens or Interests.  Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the EFIT Receivables or the
EFIT Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser
 
13

--------------------------------------------------------------------------------

and the Issuer in and to the EFIT Receivables and the EFIT Other Conveyed
Property against all claims of third parties claiming through or under Seller.
 
SECTION 4.3  Costs and Expenses.  Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder.
 
ARTICLE 5.

REPURCHASES
 
SECTION 5.1  Repurchase of EFIT Receivables Upon Breach of Warranty.  Upon the
occurrence of a Repurchase Event, Representation Provider shall, unless the
breach which is the subject of such Repurchase Event shall have been cured in
all material respects, repurchase the EFIT Receivable relating thereto from the
Issuer if and only if the interests of the Noteholders therein are materially
and adversely affected by any such breach and, simultaneously with the
repurchase of the EFIT Receivable, Representation Provider shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement.  Any such breach
will be deemed not to have a material and adverse effect on the interests of the
Noteholders in the EFIT Receivable if such breach has not affected the ability
of the Issuer or Noteholders to receive and retain timely payment in full on
such EFIT Receivable.  It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Representation Provider to repurchase any
EFIT Receivable, as to which a breach occurred and is continuing, shall, if such
obligation is fulfilled, constitute the sole remedy against Representation
Provider for such breach available to Purchaser, the Issuer, the Backup
Servicer, the Noteholders, the Certificateholders, the Indenture Trustee on
behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholders.  The provisions of this Section 5.1 are intended to grant
the Issuer and the Indenture Trustee a direct right against Representation
Provider to demand performance hereunder, and in connection therewith,
Representation Provider waives any requirement of prior demand against Purchaser
with respect to such repurchase obligation.  Any such repurchase shall take
place in the manner specified in Section 3.2 of the Sale and Servicing
Agreement.  Notwithstanding any other provision of this Agreement or the Sale
and Servicing Agreement to the contrary, the obligation of Representation
Provider under this Section shall not terminate upon a termination of
Representation Provider as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such EFIT Receivable under the Sale and Servicing
Agreement.
 
SECTION 5.2  Reassignment of Purchased EFIT Receivables.  Upon deposit in the
Collection Account of the Purchase Amount of any EFIT Receivable repurchased by
Representation Provider under Section 5.1 hereof, Purchaser and the Issuer shall
take such steps as may be reasonably requested by Representation Provider in
order to assign to Representation Provider all of Purchaser’s and the Issuer’s
right, title and interest in and to such EFIT Receivable and all security and
documents and all EFIT Other Conveyed Property conveyed to Purchaser and the
Issuer directly relating thereto, without recourse, representation or warranty,
except as to the absence of Liens created by or arising as a result of actions
of Purchaser or the Issuer.  Such assignment shall be a sale and assignment
outright, and not for security.  If,
 
14

--------------------------------------------------------------------------------

following the reassignment of a Purchased Receivable, in any enforcement suit or
legal proceeding, it is held that Representation Provider may not enforce any
such EFIT Receivable on the ground that it shall not be a real party in interest
or a holder entitled to enforce the EFIT Receivable, Purchaser and the Issuer
shall, at the expense of Representation Provider take such steps as
Representation Provider deems reasonably necessary to enforce the EFIT
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.
 
SECTION 5.3  Waivers.  No failure or delay on the part of Purchaser, or the
Issuer as assignee of Purchaser, or the Indenture Trustee as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.
 
ARTICLE 6.

MISCELLANEOUS
 
SECTION 6.1  Liabilities of Seller and Representation Provider.  Seller shall be
liable in accordance herewith only to the extent of the obligations in this
Agreement specifically undertaken by Seller and the representations and
warranties of Seller.  Representation Provider shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Representation Provider and the representations and warranties of
Representation Provider.
 
SECTION 6.2  Merger or Consolidation of Seller, Representation Provider or
Purchaser.  Any corporation or other entity (i) into which Seller,
Representation Provider or Purchaser may be merged or consolidated, (ii)
resulting from any merger or consolidation to which Seller, Representation
Provider or Purchaser is a party or (iii) succeeding to the business of Seller,
Representation Provider or Purchaser, in the case of Purchaser, which entity has
a certificate of incorporation or other similar organizational document
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
formation, provided that in any of the foregoing cases such entity shall execute
an agreement of assumption to perform every obligation of Seller, Representation
Provider or Purchaser, as the case may be, under this Agreement and, whether or
not such assumption agreement is executed, shall be the successor to Seller,
Representation Provider or Purchaser, as the case may be, hereunder (without
relieving Seller, Representation Provider or Purchaser of their responsibilities
hereunder, if it survives such merger or consolidation) without the execution or
filing of any document or any further action by any of the parties to this
Agreement.  Seller, Representation Provider or Purchaser shall promptly inform
the other parties, the Issuer, the Indenture Trustee and the Owner Trustee and,
as a condition to the consummation of the transactions referred to in clauses
(i), (ii) and (iii) above, (x) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Sections 3.1, 3.2
and 3.3 of this Agreement shall have been breached (for purposes hereof, such
representations and warranties shall speak as of the date of the consummation of
such transaction) and be continuing, (y) Seller, Representation Provider or
Purchaser, as applicable, shall have delivered written notice of such
consolidation, merger or purchase and assumption to the Rating Agencies prior to
the consummation of such transaction and shall have delivered to the Issuer and
the Indenture
 
15

--------------------------------------------------------------------------------

Trustee an Officer’s Certificate of the Seller, an Officer’s Certificate of the
Representation Provider or a certificate signed by or on behalf of the
Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller,
Representation Provider or Purchaser, as applicable, shall have delivered to the
Issuer, and the Indenture Trustee an Opinion of Counsel, stating, in the opinion
of such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been filed that are necessary to preserve and
protect the interest of the Issuer and the Indenture Trustee in the EFIT
Receivables and reciting the details of the filings or (B) no such action shall
be necessary to preserve and protect such interest.
 
SECTION 6.3  Limitation on Liability of Seller, Representation Provider and
Others.  Seller, Representation Provider and any director, manager, officer,
employee or agent of Seller or Representation Provider may rely in good faith on
the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement.  Neither Seller nor Representation Provider shall be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.
 
SECTION 6.4  Seller and Representation Provider May Own Notes or Certificates. 
Subject to the provisions of the Sale and Servicing Agreement, Seller, any
Affiliate of Seller, Representation Provider and any Affiliate of Representation
Provider may in their individual or any other capacity become the owner or
pledgee of Notes or Certificates with the same rights as they would have if they
were not Seller, Representation Provider or an Affiliate thereof or
Representation Provider or an Affiliate thereof.
 
SECTION 6.5  Amendment.
 
(a) This Agreement may be amended by Seller, Representation Provider and
Purchaser without the consent of the Indenture Trustee, the Owner Trustee, or
any of the Certificateholders or the Noteholders (i) to cure any ambiguity or to
conform this Agreement to the Prospectus; provided, however, that the Issuer,
the Owner Trustee and the Indenture Trustee will be entitled to receive and
conclusively rely upon an Opinion of Counsel described in Section 6.5(e) in
connection with any such amendment or (ii) to correct or supplement any
provisions in this Agreement, to comply with any changes in the Code or to make
any other provisions with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement;
provided, however, that (A) such action shall not, as evidenced by an Opinion of
Counsel delivered to the Issuer, the Owner Trustee and the Indenture Trustee,
adversely affect in any material respect the interests of any Certificateholder
or Noteholder or (B) the Rating Agency Condition shall have been satisfied with
respect to such amendment and the Purchaser or the Representation Provider shall
have notified the Indenture Trustee in writing that the Rating Agency Condition
has been satisfied with respect to such amendment.
 
16

--------------------------------------------------------------------------------

(b) This Agreement may also be amended from time to time by Seller,
Representation Provider and Purchaser, and with the consent of the Indenture
Trustee and the Noteholders evidencing not less than a majority of the
outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of Certificateholders or Noteholders;
provided, however, to the extent not otherwise permitted by clause (a) above,
the Seller delivers to the Indenture Trustee an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) stating that no such amendment shall
increase or reduce in any manner the amount or priority of, or accelerate or
delay the timing of, collections of payments on EFIT Receivables or
distributions that shall be required to be made on any Note or Certificate,
unless the Holders of all of the outstanding Notes of each class and the
Certificateholders, in each case, affected thereby have consented thereto.
 
(c) Prior to the execution of any such amendment or consent, Representation
Provider shall have furnished written notification of the substance of such
amendment or consent to each Rating Agency.
 
(d) It shall not be necessary for the consent of Certificateholders or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.  The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholders or
Noteholders shall be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates.  The consent
of a Holder of the Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or such
Note and of any Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.
 
(e) Prior to the execution of any amendment to this Agreement, the Issuer, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement, and that all conditions
precedent, if any, provided for in this Agreement have been satisfied.
 
SECTION 6.6  Notices.  All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to c/o Wilmington Trust,
National Association, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Trust Administration, (b) in the case
of Purchaser, to EFCAR, LLC, 2101 W. John Carpenter Freeway, Irving, Texas
75063, Attention:  Chief Financial Officer, with a copy to EFCAR, LLC, 2101 W.
John Carpenter Freeway, Irving, Texas 75063, Attention:  Chief Legal Officer or
(c) in the case of Representation Provider, to
 
17

--------------------------------------------------------------------------------

Exeter Finance LLC, 2101 W. John Carpenter Freeway, Irving, Texas 75063,
Attention:  Chief Financial Officer, with a copy to Exeter Finance LLC, 2101 W.
John Carpenter Freeway, Irving, Texas 75063, Attention:  Chief Legal Officer or
such other address as shall be designated by a party in a written notice
delivered to the other party or to the Issuer, Owner Trustee or the Indenture
Trustee, as applicable.
 
Copies of all demands, notices and communications provided to the Indenture
Trustee, the Noteholders or the Backup Servicer pursuant to this Agreement shall
be provided to the Certificateholders.
 
SECTION 6.7  Severability of Provisions.  If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.
 
SECTION 6.8  Intention of the Parties.  The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the EFIT Receivables and the
EFIT Other Conveyed Property, conveying good title thereto free and clear of any
Liens, from Seller to Purchaser, and that the EFIT Receivables and the EFIT
Other Conveyed Property shall not be a part of Seller’s estate in the event of
the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller. 
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholders to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising to secure an obligation in
the amount of the consideration paid for such property as described in Section
2.1(b) (collectively, the “Sale Agreement Collateral”):
 
(1) the EFIT Receivables and all moneys received thereon after the Cutoff Date;
 
(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the EFIT Receivables and any other interest of the Seller in such Financed
Vehicles;
 
(3) any proceeds and the right to receive proceeds with respect to the EFIT
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the EFIT Receivables;
 
(4) any proceeds from any EFIT Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or as a result of a breach of representation or warranty in the
related Dealer Agreement;
 
18

--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;
 
(6) the related Receivable Files;
 
(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (1) through (6); and
 
(8) all proceeds and investments with respect to items (1) through (7).
 
SECTION 6.9  Governing Law; Jurisdiction.  This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).  The
parties hereto agree to the non-exclusive jurisdiction of any federal courts
located within the state of New York.
 
SECTION 6.10  Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.
 
SECTION 6.11  Counterparts.  For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. This Agreement shall be valid, binding, and
enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of: (i) an original manual signature;
(ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the Uniform Commercial Code (collectively, “Signature
Law”), in each case to the extent applicable. Each faxed, scanned, or
photocopied manual signature, or other electronic signature, shall for all
purposes have the same validity, legal effect, and admissibility in evidence as
an original manual signature. Each party hereto shall be entitled to
conclusively rely upon, and shall have no liability with respect to, any faxed,
scanned, or photocopied manual signature, or other electronic signature, of any
other party and shall have no duty to investigate, confirm or otherwise verify
the validity or authenticity thereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall, together, constitute one and the same instrument.  For
the avoidance of doubt, original manual signatures shall be used for execution
or indorsement of writings when required under the UCC or other Signature Law
due to the character or intended character of the writings.
 
SECTION 6.12  Subsequent Conveyance of the EFIT Receivables and the EFIT Other
Conveyed Property.  Seller and Representation Provider acknowledge that
Purchaser
 
19

--------------------------------------------------------------------------------

intends, pursuant to the Sale and Servicing Agreement, to convey the EFIT
Receivables and the EFIT Other Conveyed Property, together with its rights under
this Agreement, to the Issuer on the Closing Date.  Seller and Representation
Provider acknowledge and consent to such conveyance and pledge and waive any
further notice thereof and covenant and agree that the respective
representations and warranties of Seller and Representation Provider contained
in this Agreement and the rights of Purchaser hereunder are intended to benefit
the Issuer, the Owner Trustee, the Indenture Trustee, the Backup Servicer, the
Noteholders and the Certificateholders.  In furtherance of the foregoing, Seller
covenants and agrees to perform its duties and obligations hereunder, in
accordance with the terms hereof for the benefit of the Issuer, the Owner
Trustee, the Indenture Trustee, the Backup Servicer, the Noteholders and the
Certificateholders and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Indenture Trustee, the Backup Servicer, the Noteholders and the
Certificateholders (notwithstanding any failure by the Servicer, the Backup
Servicer or the Purchaser to perform its respective duties and obligations
hereunder or under Related Documents) and that the Indenture Trustee on behalf
of the Noteholders shall be a third party beneficiary to this Agreement and may
enforce the duties and obligations of Seller under this Agreement against Seller
for the benefit of the Owner Trustee, the Indenture Trustee, the Backup
Servicer, the Noteholders and the Certificateholders.
 
SECTION 6.13  Nonpetition Covenant.  Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.
 
[Remainder of Page Intentionally Left Blank]
 




























20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 

 
EFCAR, LLC, as Purchaser
       
By:  
                                                                                           
   
Name:
   
Title:
             
EXETER FLOW INTERMEDIARY TRUST, as Seller
       
By:
EXETER FINANCE LLC, not in its individual capacity but solely as administrator
for the Seller
       
By:
                                                                                           
   
Name:
   
Title:
             
EXETER FINANCE LLC, as Representation Provider
       
By:
                                                                                           
   
Name:
   
Title:


Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
 
By:                                                                                           

Name:
Title:
 




[Sale Agreement]

--------------------------------------------------------------------------------

SCHEDULE A
 
SCHEDULE OF EFIT RECEIVABLES
 
[On file with Exeter and the Indenture Trustee]


























 
SCH-A-1

--------------------------------------------------------------------------------

SCHEDULE B
 
REPRESENTATIONS AND WARRANTIES OF
EXETER FINANCE LLC (“EXETER”)
 
1. Characteristics of EFIT Receivables.  Each EFIT Receivable (A) was originated
by a Dealer and purchased by Exeter from such Dealer under an existing Dealer
Agreement or pursuant to a Dealer Assignment with Exeter and was validly
assigned by such Dealer to Exeter pursuant to a Dealer Assignment, (B) was
originated by such Dealer for the retail sale of a Financed Vehicle in the
ordinary course of such Dealer’s business, was originated in accordance with
Exeter’s credit policies and was fully and properly executed by the parties
thereto, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security and (D) is an EFIT Receivable which provides for level
monthly payments (provided that the period in the first Collection Period and
the payment in the final Collection Period of the EFIT Receivable may be
minimally different from the normal period and level payment) which, if made
when due, shall fully amortize the Amount Financed over the original term.
 
2. Compliance with Law.  Each EFIT Receivable complied at the time it was
originated or made in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder.
 
3. Origination.  Each EFIT Receivable was originated in the United States.
 
4. Binding Obligation.  Each EFIT Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such EFIT Receivable
may be modified by the application after the Cutoff Date of the Servicemembers
Civil Relief Act, as amended.
 
5. No Government Obligor.  No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.
 
6. Obligor Bankruptcy.  At the Cutoff Date, no Obligor had been identified on
the records of Exeter as being the subject of a current bankruptcy proceeding.
 
7. EFIT Receivables in Force.  No EFIT Receivable has been satisfied,
subordinated or rescinded, and the Financed Vehicle securing each such EFIT
Receivable has not been released from the lien of the related EFIT Receivable in
whole or in part.  No terms of any EFIT Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File or the Servicer’s electronic
records.
 
SCH-B-1

--------------------------------------------------------------------------------

8. Lawful Assignment.  No EFIT Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such EFIT Receivable under this
Agreement.
 
9. Security Interest in Financed Vehicle.  Each EFIT Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of Exeter in the Financed Vehicle.  The Lien Certificate for each Financed
Vehicle shows, or if a new or replacement Lien Certificate is being applied for
with respect to such Financed Vehicle the Lien Certificate will be received
within 180 days of the Closing Date and will show, Exeter named as the original
secured party under each EFIT Receivable as the holder of a first priority
security interest in such Financed Vehicle.  With respect to each EFIT
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, Exeter has applied for or received written evidence from
the related Dealer that such Lien Certificate showing Exeter, the Issuer or the
Holding Trust, as applicable, as first lienholder has been applied for.
 
10. No Defenses.  The records of the Servicer do not reflect any facts which
would give rise to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, with respect to any EFIT Receivable, or the same
being asserted or threatened with respect to such EFIT Receivable.
 
11. No Default.  The records of the Servicer did not disclose that any default,
breach, violation or event permitting acceleration under the terms of any EFIT
Receivable existed as of the Cutoff Date (other than payment delinquencies of
not more than 30 days) or that any condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any EFIT Receivable (other than payment delinquencies of not more than 30 days),
and the Seller has not waived any of the foregoing.
 
12. Insurance.  At the time of an origination of an EFIT Receivable by a Dealer,
each Financed Vehicle is required to be covered by a comprehensive and collision
insurance policy insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage.  No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.
 
13. Certain Characteristics of EFIT Receivables.
 
(A) Each EFIT Receivable had a remaining maturity, as of the Cutoff Date, of not
less than 1 month and not more than 72 months.
 
(B) Each EFIT Receivable had an original maturity, as of the Cutoff Date, of not
less than 36 months and not more than 72 months.
 
(C) Each EFIT Receivable had a remaining Principal Balance, as of the Cutoff
Date, of at least $450 and not more than $60,000.
 
(D) No EFIT Receivable was more than 30 days past due as of the Cutoff Date.
 
SCH-B-2

--------------------------------------------------------------------------------

(E) Each EFIT Receivable is denominated in, and each Contract provides for
payment in, United States dollars.
 
(F) Each EFIT Receivable had an APR of at least 6.00%.
 
14. Interest Calculation.  Each Contract provides for the calculation of
interest payable thereunder under the “simple interest” method.
 
15. Prepayment.  Each EFIT Receivable allows for prepayment and partial
prepayments without penalty and requires that a prepayment by the related
Obligor will fully pay the principal balance and accrued interest through the
date of prepayment based on the EFIT Receivable’s Annual Percentage Rate.
 
16. Chattel Paper.  Each EFIT Receivable constitutes “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of New York and Delaware.
 
17. One Original.  There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract.  With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Custodian in the case of an addition or amendment of an
identified assignee and other than a revision that is readily identifiable as an
authorized or unauthorized revision and (b) has been communicated to and is
maintained by or on behalf of the Custodian, solely for the benefit of the
Indenture Trustee.


18.              Good Title. Immediately prior to the conveyance of the EFIT
Receivables to the Purchaser pursuant to the Sale Agreement, the Seller was the
sole owner thereof and had good title thereto, free of any Liens not permitted
by the Basic Documents.


 


 


 


 


 


 


 


SCH-B-3